DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No adequate support found for an orthodontic appliance having teeth receiving cavities shaped to apply a first portion of a resilient repositioning force and an elongate ridge apply a second portion of the resilient repositioning force. According to the instant specification, the appliance having design and configuration to provide more precise control of relationships of the forces and moments applied to a tooth, hence, better controlling the type of tooth movement achieved and increasing the ability of the aligner to achieve all types of tooth movements. The specification discloses ridge-like protrusions, dimples, etc. to achieve such results. The specification lacks “first portion” and “second portion” of repositioning forces as claimed. As best understood, the Examiner will interpret the claims as the appliance is applying first repositioning force by cavities and second repositioning force by the ridge. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-33, 35, 36-42, 44-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soloman (2006/0223022). 
Soloman discloses orthodontic appliance(s)/system (figures 1a-11, [0015]), comprising: a polymeric shell ([0030]); teeth receiving cavities comprising opposing sidewalls formed of the polymeric shell and shaped to receive teeth and apply a first resilient repositioning force; an elongate ridge (e.g. 16) formed in a sidewall of a first of the teeth receiving cavities, the elongate ridge configured/capable to apply a second repositioning force to a patient's tooth, wherein the first resilient force and the second resilient force in combination are configured to urge the patient’s tooth towards the target arrangement ([0061]); and a modification to a portion of the polymeric shell (e.g. any or all surface of the appliance) selected to compensate for (e.g. intended use/functional limitation) an undesirable force vector imparted by the shell with the patient's tooth due to positioning of the ridge in the sidewall of the cavity; wherein the undesirable force vector is provided by an unwanted distortion in a shape of the appliance when worn by 
With regard the statement of intended use and other functional statements (e.g. “for an undesirable…cavity”, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soloman (2006/0223022) as applied to claim 27/36 above and further in view of O’Bryan (2006/0177789).
Soloman discloses the invention substantially as claimed except for ridge filled with material (e.g. solid ridge).
O’Bryan teaches a dental positioning appliance with solid ridge (fig. 7D-7E). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the appliance of Soloman by providing ridge with materials filled in as claimed as taught by O’Bryan in order to enhance magnitude and direction of the applied force and thereby permit finer control over the movement of the tooth. 
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. In response to Soloman reference’s argument that it fail to provide second portion (e.g. second force as best understood) of repositioning force to tooth, it is noted that force applicator 16 is formed in a sidewall of the appliance cavity and provide forces to tooth as clearly seen in figure 10A and 10B. The appliance is an elastic repositioning appliance (abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772